PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/855,985
Filing Date: 16 Sep 2015
Appellant(s): Waag et al.



__________________
Brian N. Young
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 13, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 15, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-14, and 16-22 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible patent matter.
 (2) Response to Argument
First, Applicant asserts that the claimed invention is analogous to Example 42 because it recites “additional elements other than a computing device” such as “calculating the delivery pressure, applying dynamic rate control to the first advertisement by adjusting the status, selecting the advertisement with the dynamic rate control added, and causing delivery of the at least one advertisement for the advertisement slot.”  Moreover, Applicant asserts that adjusting the status of the claimed invention is similar to converting of the information from a non-standardized format to a standardized format of Example 42, and delivery of the advertisement of the claimed invention is similar to the transmitting of the message in Example 42. Examiner respectfully disagrees. For the sake of argument, Examiner will respond to applicant’s arguments regarding additional elements even though Examiner did not originally identify the aforementioned limitations as additional elements. In example 42, the combination of additional elements recited a specific improvement over prior art systems by allowing remote users to share information in real-time in standardized format regardless of the initial format of the information. In this case, adjusting the status and delivery of advertisement simply refers to turning the delivery rate control on or off.  That is, whether targeted advertisement delivery is enable or disabled.   Unlike Example 42, there is no conversion or transformation of information. Additionally, Applicant asserts that adjusting the status is also similar to rubber press process in Diamond v. Diehr.  Examiner respectfully disagrees.  In Diamond v. Diehr, the additional elements recite installing rubber in a press, closing the mold, and measuring the temperature of mold (as admitted by 
Second, Applicant asserts that the claimed invention integrates the judicial exception into a practical application because the claimed invention reflects an improvement in the functioning of the advertisement server by addressing the problem of the advertisement server not knowing how many times the advertisement has been delivered that hour, but continuing to perform rate control.  Examiner respectfully disagrees. Applicant cites Paragraphs [0035] of Applicant’s specification discloses that the “rate control may limit the amount of time the advertisement is eligible to be delivered….” In this case, the specification describes what is known in the art as targeted advertising or advertising delivered to a specific audience or group.  Performing delivery rate control can be completed using real-time or historical impression information. Moreover, Applicant asserts that calculating the delivery pressure by adjusting the status of eligibility of the advertisement is an improvement to the advertisement delivery process. Examiner respectfully disagrees. As stated in part adjusting the status is merely disabling or enabling the targeted delivery of advertisement.  There is no transformation of information by adjusting from first state to second state or improvement to the technology itself.  Since Applicant repeats arguments for Diamond v. Diehr when presenting arguments for Step 2B, Examiner will not repeat them here.  Please refer to part a. 
Last, Applicant asserts that the Final Rejection and Advisory Action have not provided a proper rebuttal to the Appellant’s arguments because the Office Action did not address Step 2A, Prong Two regarding improvements.  Examiner respectfully disagrees.  Prong Two was addressed in the Final Rejection and Advisory Action, even though improvements may not have been addressed explicitly. The “delivery advertisements based on a numbers of impressions during a particular time period” or “rate control” was addressed as Certain Methods of Organizing Human Activity (rather than an improvement) because it is not a technological improvement as disclosed in Applicant’s Specification.  As stated in the Final Rejection, the Applicant’s specification discloses turning rate control on and off based on impressions or controlling delivery 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        
Conferees:
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628       
                                                                                                                                                                                                 Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.